Citation Nr: 1430891	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  04-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1970 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified before a Decision Review Officer at the RO in March 2004.  A copy of the hearing transcript has been associated with the record.

The Board denied the claim in September 2011. The Veteran appealed his claim to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 Joint Motion for Remand (Joint Motion), the parties agreed that an additional remand was necessary in this case, so as to obtain potentially-relevant records and a VA examination.  The claim was remanded in November 2012 and has returned to the Board for adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's November 2012 remand directed the AMC to obtain records regarding a [redacted], who was identified as a Navy member that received a commendation for saving the life of the Veteran.  Unfortunately, the National Archives and Records Administration (NARA) returned results regarding the previously identified "[redacted]" of the Army.  There is no response regarding the [redacted] indicated by the lay statement dated in July 2003, as requested in the Joint Motion.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The matter must be Remand to correct this oversight.

The report of the June 2013 VA examination initially diagnosed the Veteran as having depression as well as PTSD.  The examiner later identified the Veteran's complaints of depression as being a symptom of his PTSD.  He observed that the depressive disorder appeared to be secondary to his PTSD.  However, the examiner also remarked that the Veteran's depressive symptoms appeared at the time of his service discharge.  Clarification of the nature and etiology of the Veteran's depressive disorder is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  An additional request shall be sent to the National Archives and Records Administration concerning the ships' logs of the USS San Diego AFS-6.  The RO/AMC must ascertain, to the extent possible, whether or not [redacted]: 

a) was aboard the USS San Diego in 1971; and/or 

b) received a letter of commendation for helping to rescue the Veteran aboard the USS San Diego AFS-6 in 1971.

2.  Return the Veteran's claims file to the examiner who conducted his VA examination in June 2013, or to a qualified medical professional if the June 2013 VA examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. The claims file and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed depressive had its onset during the Veteran's active service or is otherwise causally related to his service.  In offering any opinion, the examiner must consider the full record, to include the Veteran's complaint of excessive of worry and depression at discharge.  Consideration should also be given to his complaints of continuous symptomatology.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



